                               Case 2:19-cv-03563-SPL Document 13 Filed 09/27/19 Page 1 of 3



                    1     Laura Sixkiller (Bar No. AZ-022014)
                          laura.sixkiller@us.dlapiper.com
                    2     Kate L. Benveniste (Bar No. AZ-027284)
                    3     kate.benveniste@us.dlapiper.com
                          David Onuschak (Bar No. AZ-033405)
                    4     david.onuschak@us.dlapiper.com
                          DLA PIPER LLP (US)
                    5     2525 East Camelback Road, Suite 1000
                          Phoenix, Arizona 85016-4232
                    6     Tel: 480.606.5100
                    7     Fax: 480.606.5101
                          dlaphx@us.dlapiper.com
                    8
                          Attorneys for Plaintiff
                    9     Stillwell Madison, LLC
                  10
                                                     UNITED STATES DISTRICT COURT
                  11
                                                            DISTRICT OF ARIZONA
                  12
                          Stillwell Madison, LLC,                          )    CASE NO. CV-19-03563-PHX-SPL
                  13                                                       )
                                               Plaintiff,                  )    NOTICE OF SERVICE
                  14                                                       )
                                 v.                                        )
                  15                                                       )
                          Girardi & Keese, et al.,                         )
                  16                                                       )
                                               Defendants.
                                                                           )
                  17                                                       )
                  18
                                 Pursuant to the Court’s Preliminary Order (Doc. 7), Plaintiff Stillwell Madison, LLC,
                  19
                          provides notice that Defendants, through personal service on Defendant Thomas V. Girardi,
                  20
                          were served with a copy of the Court’s Preliminary Order, General Order 17-08 (Doc. 5) and
                  21
                          the MIDP Checklist (Doc. 5), along with a copy of the Complaint, on July 9, 2019.1
                  22
                  23             ///

                  24             ///
                  25
                                 ///
                  26
                  27
                  28      1
                           Mr. Girardi subsequently executed an acceptance of service of the summonses and complaint
DLA P IP E R LL P ( US)
P HO E NIX , A R IZO NA
                          on behalf of all Defendants on July 17, 2019. (Doc. 8.)
                                     Case 2:19-cv-03563-SPL Document 13 Filed 09/27/19 Page 2 of 3



                             1   Dated: September 27, 2019        DLA PIPER LLP (US)
                             2
                                                                  By: s/ Kate L. Benveniste
                             3                                        LAURA SIXKILLER
                                                                      laura.sixkiller@us.dlapiper.com
                             4                                        KATE L. BENVENISTE
                             5                                        kate.benvensite@us.dlapiper.com
                                                                      DAVID ONUSCHAK
                             6                                        david.onuschak@us.dlapiper.com
                                                                      2525 East Camelback Road, Suite 1000
                             7                                        Phoenix, Arizona 85016-4232
                             8                                        Tel: 480.606.5100
                                                                      Fax: 480.606.5101
                             9
                                                                     Attorneys for Plaintiff
                        10                                           Stillwell Madison, LLC
                        11
                        12
                        13
                        14
                        15
                        16
                        17
                        18
                        19
                        20
                        21
                        22
                        23
                        24
                        25
                        26
                        27
                        28
DLA P IPER LLP (US)
  P H OEN I X , A RI ZON A
                                                                      -2-
                                     Case 2:19-cv-03563-SPL Document 13 Filed 09/27/19 Page 3 of 3



                             1                               CERTIFICATE OF SERVICE
                             2         I hereby certify that on September 27, 2019, I electronically filed the attached
                             3   document to the Clerk’s Office using the CM/ECF System, and a copy will be electronically
                             4   served on CM/ECF registrants in this action.
                             5         Patrick J. McGroder III
                                       BEUS GILBERT PLLC
                             6         701 North 44th Street
                             7         Phoenix, Arizona 85008
                                       P3@beusgilbert.com
                             8
                             9         Robert C. Baker (Pro Hac Vice)
                                       BAKER, KEENER & NAHRA, LLP
                        10             633 West 5th Street, Suite 5500
                                       Los Angeles, California 90071
                        11             rbaker@bknlawyers.com
                        12
                                       Attorneys for Defendants
                        13
                        14                                                        s/ Tammy Lockard
                        15
                        16
                        17
                        18
                        19
                        20
                        21
                        22
                        23
                        24
                        25
                        26
                        27
                        28
DLA P IPER LLP (US)
  P H OEN I X , A RI ZON A
                                                                            -3-
